                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                   v.                        Criminal No. 19-506 (FAB)

LOUIS DÁVILA-NIEVES,

       Defendant.


                             MEMORANDUM AND ORDER

BESOSA, District Judge.

      Before    the       Court   is    defendant    Louis     Dávila-Nieves

(“Dávila”)’s motion to dismiss count two of the indictment pursuant

to   Federal   Rule     of   Criminal   Procedure   12(b)    (“Rule   12(b)”).

(Docket No. 28.)        For the reasons set forth below, Dávila’s motion

to dismiss is DENIED.

I.    Background

      On August 15, 2019, a grand jury returned an indictment

charging Dávila with possessing with intent to distribute at least

five kilograms of cocaine, in violation of 21 U.S.C. § 841(a)

(count one) and possessing a firearm in furtherance of a drug-

trafficking crime in violation of 18 U.S.C. § 924(c) (count two).

(Docket No. 13.)         Drug Enforcement Administration (“DEA”) agent

Jasmín García (“García”) prepared an affidavit in support of the
Criminal No. 19-506 (FAB)                                                             2

criminal   complaint.     (Docket   No.     1,    Ex.    1.)       The    following

allegations are based on agent García’s affidavit.

     On August 10, 2019, Transportation Security Administration

(“TSA”) officers conducted random employee inspections at the Luis

Muñoz Marín International Airport in Carolina, Puerto Rico.                         Id.

at p. 2.    Dávila is a Seaborne Airlines employee.                (Docket No. 34

at p. 1.)      TSA officers discovered three brick-shaped objects

inside    Dávila’s   backpack.    (Docket        No.    1,   Ex.    1    at    p.   2.)

Subsequently, DEA agents seized the brick-shaped objects.

     Dávila then consented to the search of his vehicle.                      Id.   DEA

agents located Dávila’s vehicle on the fifth floor of an airport

parking structure, recovering the following items:                 four bricks of

cocaine, a Glock model 27 pistol, four magazines, two boxes of .40

caliber    ammunition,    marijuana,      $4,000.00          in    United      States

currency, plastic bags, a vacuum sealer, and five cellular phones.

Id. at pp. 2—3. 1     After receiving the Miranda warnings, Dávila

informed    law   enforcement    officers    that       he     “was     trafficking

kilograms of cocaine and also stated that he was going to be paid

$2,000 USC for his participation.”        Id. at p. 3.

     Dávila moves to dismiss the section 924(c) count.                        (Docket

No. 28.)    According to Dávila, “he kept the firearm in his car,



1 The seven bricks of cocaine field-tested positive for cocaine, weighing
approximately 7.86 kilograms. (Docket No. 1, Ex. 1 at p. 3.)
Criminal No. 19-506 (FAB)                                                           3

further away from his [suicidal] partner,” not in furtherance of

a drug-trafficking offense.        (Docket No. 28 at p. 2.)            The United

States responded.        (Docket No. 34.)

II.   Legal Standard

      Federal Rule of Criminal Procedure 12(b)(1) provides that a

defendant “may raise by pretrial motion any defense, objection, or

request that the court can determine without a trial on the

merits.” Fed. R. Crim. P. 12(b)(1). Dávila invokes Rule 12(b)(3),

contending that the indictment lacks the requisite specificity.

Fed. R. Crim. P. 12(b)(3)(B).              For an offense to be stated

sufficiently, an indictment must “sketch[] out the elements of the

crime and the nature of the charge so that the defendant can

prepare   a   defense     and   plead   double    jeopardy      in    any    future

prosecution for the same offense.”          United States v. Guerrier, 669

F.3d 1, 3 (1st Cir. 2011); accord United States v. Resendiz-Ponce,

549 U.S. 102, 108 (2007); see also Fed. R. Crim. P. 7 (“The

indictment . . . must be a plain, concise, and definite written

statement     of   the    essential     facts    constituting        the    offense

charged.”).

          Generally, “a facially valid indictment returned by a duly

constituted grand jury calls for a trial on the merits.”                     United

States v. Stokes, 124 F.3d 39, 44 (1st Cir. 1997).              Defendants may

not   “challenge    indictments    on    the    ground   that    they       are   not
Criminal No. 19-506 (FAB)                                                     4

supported by adequate or competent evidence,” however, because

this “would run counter to the whole history of the grand jury

institution.”       United States v. Wipp-Kelley, 98 F. Supp. 3d 405,

407 (D.P.R. 2015) (Besosa, J.) (quoting Costello v. United States,

350 U.S. 359, 364 (1956)).        Accordingly, “courts routinely rebuff

efforts to use a motion to dismiss as a way to test the sufficiency

of the evidence behind an indictment’s allegations.”                Guerrier,

669 F.3d at 4 (collecting cases).

III. Discussion

      Dávila conflates Rule 12(b) with Rule 29, setting forth

sufficiency    of    the   evidence   arguments     rather   than   purported

deficiencies in the indictment. 2           To sustain a section 924(c)

conviction, the United States must establish “a sufficient nexus

between the firearm and the drug crime such that the firearm

advances or promotes the drug crime.”           United States v. Peña, 586

F.3d 105, 113 (1st Cir. 2009) (citation omitted).                Essentially,

the jury must find beyond a reasonable doubt that Dávila possessed

the Glock 27 pistol “to advance or promote the commission of the

underlying offense.”       United States v. Robinson. 473 F.3d 387, 399

(1st Cir. 2007).




2A court may set aside a jury’s guilty verdict and enter a judgment of acquittal
of any offense for which the evidence is insufficient to sustain a conviction.
See Fed. R. Crim. P. 29.
Criminal No. 19-506 (FAB)                                                        5

       Whether Dávila possessed a firearm in furtherance of a drug-

trafficking crime is a factual question falling within the province

of the jury.       See United States v. Bobadilla-Pagán, 747 F.3d 26,

36 (1st Cir. 2014) (holding that it “was up to the jury to weigh

the    government’s       and    [the   defendant’s]    versions     of     facts”

regarding the “in furtherance of a drug-trafficking crime” element

in a section 924(c) prosecution).             Evidence that Dávila attempted

to prevent his partner’s suicide, that he legally owned the pistol,

that he was a member of a gun club, and that he “was practicing

target shooting during the days prior to his arrest” is immaterial

to the Rule 12(b) analysis.             See United States v. Stewart, 744

F.3d   12,   21    (1st   Cir.    2014)   (“At   the   indictment    stage    the

government    need    not   ‘show,’     but   merely   allege,    the     required

elements [of the offense charged].”).            Indeed, precedent cited by

Dávila concerns Rule 29, not Rule 12(b)(3).                 (Docket No. 28 at

p. 11) (citing United States Garner, 338 F.3d 78, 79 (1st Cir.

2003) (holding that as “to the firearm-possession offense, the

evidence     was     clearly     sufficient”     pursuant    to     Rule     29)).

Consequently, Dávila’s motion to dismiss is DENIED.                        (Docket

No. 28.)

IV.    Conclusion

       For the reasons set forth above, Dávila’s motion to dismiss

is DENIED.    (Docket No. 28.)
Criminal No. 19-506 (FAB)                                         6

     The schedule set forth in the minutes at docket number 35

remains in effect.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, November 8, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
